DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the response filed on January 19, 2021, which has been entered in the file. 

Allowable Subject Matter
Claims 1, 3-9, 11-13, 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of prior art teaches a commodity information reading apparatus comprising an imaging component for capturing an image of a commodity, a first reader for reading a code symbol associated with the commodity from the image, a second reader for reading an electronic watermark associated with the commodity from the image, a commodity identification component for identifying the commodity appearing in the image based on at least one of a reading result of the first reader and a reading result of the second reader, and a commodity recognition component for recognizing the commodity from the image, wherein the commodity identification component identifies the commodity appearing in the image based on at least one of the reading result of the first reader, the reading result of the second reader, and a recognition result of the commodity recognition component, and a method of the same as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401.  The examiner can normally be reached on 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SEUNG H LEE/Primary Examiner, Art Unit 2887